The offense is burglary; the punishment, confinement in the penitentiary for four years.
The State relied largely upon appellant's confession. Testifying in his own behalf, appellant repudiated the confession and stated, in effect, that he had been forced to make it. It was his version that from the time of his arrest during Friday morning until the following day he was not permitted to sleep and was subjected to constant questioning. He also testified that one of the officers struck him in an effort to force him to answer questions. The officers admitted that appellant was not permitted to sleep and that he was questioned constantly for the approximate period of time testified to by appellant. Also one of the officers admitted that he slapped appellant because he refused to answer some of his questions. In view of the testimony, the opinion is expressed that the court should have responded to appellant's request and instructed the jury to disregard the confession. Article 727, C. C. P., reads as follows:
"The confession shall not be used if, at the time it was made, the defendant was in jail or other place of confinement, nor while he is in the custody of an officer, unless made in the voluntary statement of accused, taken before an examining court in accordance with law, or be made in writing and signed by him; which written statement shall show that he has been warned by the person to whom the same is made: First, that he *Page 329 
does not have to make any statement at all. Second, that any statement made may be used in evidence against him on his trial for the offense concerning which the confession is therein made; or, unless in connection with said confession, he makes statements of facts or circumstances that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen property, or the instrument with which he states the offense was committed. If the defendant is unable to write his name, and signs the statement by making his mark, such statement shall not be admitted in evidence, unless it be witnessed by some person other than a peace officer, who shall sign the same as a witness."
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON STATE'S MOTION FOR REHEARING.